Order of disposition, Family Court, Bronx County (Rita Bolstad, J.), entered on or about December 30, 1996, which terminated respondent’s parental rights upon a finding, after a hearing, that respondent violated the terms of a suspended judgment, and transferred custody and guardianship of the subject child to the petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect underlying the suspended judgment was properly based on respondent’s waiver of a fact-finding hearing, consent to a finding of permanent neglect and admission to the court that she failed to enroll in a drug rehabilitation program despite the agency’s diligent efforts (Social Services Law § 384-b [7] [c]; see, Matter of James Carton K, *25235 AD2d 422; Matter of William PP., 185 AD2d 397). A fair preponderance of the evidence shows that the child is thriving in the foster home in which her sister has also been placed, and that it is otherwise in her best interests that respondent’s parental rights be terminated (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.